        Case 3:15-cv-03418-EMC Document 143 Filed 08/22/19 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                      CIVIL MINUTES


Date: August 22, 2019           Time: 10:55 – 10:59 =          Judge: EDWARD M. CHEN
                                      4 Minutes

Case No.: 15-cv-03418-EMC       Case Name: Roberts v. AT&T Mobility LLC



Attorney for Plaintiff: Roger Heller
Attorney for Defendant: Elspeth Hansen

Deputy Clerk: Angella Meuleman                       Court Reporter: Not Reported

                                      PROCEEDINGS

Further Case Management Conference held.


                                         SUMMARY

Parties stated appearances.

Case stayed at appellate level. Petition for en banc pending. Stay continues. Limited discovery
appears complete.

ADR: At present, parties do not see need for ADR/settlement resolution. However, if
circumstances change, Court encouraged the parties to seek court-sponsored ADR or settlement
conference.

Further Case Management Conference set 1/2/2020 at 10:30 a.m. Joint Case Management
Conference Statement due 12/26/2019.
